Table of Contents Exhibit 8.1 LIST OF SUBSIDIARIES List of subsidiaries of Petróleo Brasileiro S.A. - Petrobras Subsidiary companies Total Capital Voting Capital Country of Incorporation Activity Petrobras Química S.A. – Petroquisa and subsidiaries 100.00 100.00 Brazil Petrochemical Petrobras Distribuidora S.A. – BR and subsidiaries 100.00 100.00 Brazil Distribution Braspetro Oil Services Company - Brasoil and subsidiaries 100.00 100.00 Cayman Islands International operations Braspetro Oil Company – BOC and subsidiaries 99.99 99.99 Cayman Islands International operations Petrobras International Braspetro B.V. - PIBBV and subsidiaries 100.00 100.00 The Netherlands International operations Petrobras Comercializadora de Energia Ltda. – PBEN 100.00 100.00 Brazil Energy Petrobras Negócios Eletrônicos S.A. – E-PETRO and subsidiary 100.00 100.00 Brazil Corporate Petrobras Gás S.A. – Gaspetro and subsidiaries 99.99 99.99 Brazil Gas transportation Petrobras International Finance Company – PifCo and subsidiaries 100.00 100.00 Cayman Islands International Commercialization and Financing Petrobras Transporte S.A. – Transpetro and subsidiary 100.00 100.00 Brazil Transportation Downstream Participações S.A. and subsidiary 99.99 99.99 Brazil Refining and distribution Petrobras Netherlands B.V. - PNBV and subsidiaries 100.00 100.00 TheNetherlands Exploration and Production FAFEN Energia S.A. and subsidiary 100.00 100.00 Brazil Energy 5283 Participações Ltda. 100.00 100.00 Brazil Energy Fundo de Investimento Imobiliário RB Logística – FII 99.00 99.00 Brazil Corporate Baixada Santista Energia Ltda. 100.00 100.00 Brazil Energy Sociedade Fluminense de Energia Ltda. – SFE 100.00 100.00 Brazil Energy Termorio S.A. 100.00 100.00 Brazil Energy Termoceará Ltda. 100.00 100.00 Brazil Energy Termomacaé Ltda. 100.00 100.00 Brazil Energy Termomacaé Comercializadora de Energia Ltda. 100.00 100.00 Brazil Energy Ternoaçu S.A. 76.87 76.87 Brazil Energy Termobahia S.A. 98.85 98.85 Brazil Energy Ibiritermo S.A. 50.00 50.00 Brazil Energy Usina Termelétrica de Juiz de Fora S.A. 100.00 100.00 Brazil Energy Petrobras Biocombustível S.A. 100.00 100.00 Brazil Production of ethanol, biodiesel and energy Refinaria Abreu e Lima S.A. 100.00 100.00 Brazil Refining and trading Companhia Locadora de Equipamentos Petrolíferos S.A. – CLEP 100.00 100.00 Brazil Exploration and Production Comperj Participações S.A. 100.00 100.00 Brazil Petrochemical Comperj Petroquímicos Básicos S.A. 100.00 100.00 Brazil Petrochemical Comperj PET S.A. 100.00 100.00 Brazil Petrochemical Comperj Estirênicos S.A. 100.00 100.00 Brazil Petrochemical Comperj MEG S.A. 100.00 100.00 Brazil Petrochemical Comperj Poliolefinas S.A. 100.00 100.00 Brazil Petrochemical Cordoba Financial Services Gmbh – CFS and subsidiary 100.00 100.00 Austria Corporate Breitener Energética S.A. 65.00 65.00 Brazil Energy Cayman Cabiunas Investment Co. 100.00 100.00 Cayman Islands Exploration and Production Special purpose entities consolidated according to FIN 46(R) Total Capital Voting Capital Country of Incorporation Activity Albacora Japão Petróleo Ltda. 0.00 0.00 Brazil Exploration and Production Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI 0.00 0.00 Brazil Refining PDET Offshore S.A. 0.00 0.00 Brazil Exploration and Production Companhia de Recuperação Secundária S.A. - CRSEC 0.00 0.00 Brazil Exploration and Production Nova Transportadora do Nordeste S.A. - NTN 0.00 0.00 Brazil Tra nsportation Nova Transportadora do Sudeste S.A. - NTS 0.00 0.00 Brazil Transportation Gasene Participações Ltda. 0.00 0.00 Brazil Transportation Charter Development LLC – CDC 0.00 0.00 USA Exploration and Production Companhia Mexilhão do Brasil 0.00 0.00 Brazil Exploration and Production Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras 0.00 0.00 Brazil Corporate List of subsidiaries of Petrobras International Finance Company Subsidiary companies Total Capital Voting Capital Country of Incorporation Activity Petrobras Europe Limited - PEL 100.00 100.00 United Kingdom Trading Agent & Marketing Advisor Petrobras Finance Limited - PFL 100.00 100.00 Cayman Islands International Commercialization BEAR Insurance Company Limited 100.00 100.00 Bermuda Insurance Petrobras Singapore Private Limited and subsidiary 100.00 100.00 Singapore International Commercialization
